Case 2:20-cr-14012-RLR Document 9 Entered on FLSD Docket 03/15/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 20-14012-CR-ROSENBERG/MAYNARD

 UNITED STATES OF AMERICA

 v.

 LEONARD CARTER, a/k/a “Pee Wee,”

                         Defendant.
 ___________________________________/

                    FACTUAL PROFFER FOR DETENTION HEARING

        On February 13, 2020, a federal grand jury in the Southern District of Florida returned an

 indictment charging Leonard Carter, a/k/a “Pee Wee” (“Carter”), with possessing a firearm and

 ammunition as a convicted felon, in violation of Title 18, United States Code, Section 922(g)(1).

 Carter’s initial appearance and arraignment were held on March 9, 2020. The United States is

 seeking pre-trial detention and proffers the following information in support thereof:

        On December 2, 2019, Highlands County Sheriff’s Deputy Benjamin Toney and Detective

 Trey Marley arrested Carter near the corner of Hal McRae Blvd. and South Delany Avenue in

 Avon Park, Florida. Deputy Toney and Detective Marley had just received information from

 Highlands County Sheriff’s Lieutenant Alfredrick Tyson indicating that Carter was on the corner

 of Hal McRae Blvd. and South Delany Ave., armed with a firearm in his waistband. Before they

 arrived at Carter’s location, Deputy Toney and Detective Marley confirmed that Carter is a

 convicted felon.   Deputy Toney and Detective Marley, who are both familiar with Carter,

 approached Carter and saw a bulge in his waistband that looked like a firearm. Deputy Toney

 and Detective Marley conducted a Terry stop and pat-down of Carter. They found a Charles Daly

 .45 caliber semi-automatic pistol in his waistband. Deputy Toney and Detective Marley also
                                                  1
Case 2:20-cr-14012-RLR Document 9 Entered on FLSD Docket 03/15/2020 Page 2 of 3




 located eight .45 caliber bullets in Carter’s front left pocket, along with some marijuana.

        Deputy Toney interviewed Carter at the Highlands County Jail post-Miranda. In sum,

 Carter admitted he possessed the firearm that was seized from his person on December 2, 2019.

 Carter also admitted he knew he was a convicted felon and prohibited by law from possessing

 firearms.

        The Charles Daly .45 caliber semi-automatic pistol and ammunition that were seized from

 Carter’s person on December 2, 2019, were manufactured outside the State of Florida, and

 therefore traveled in and affected interstate commerce.

        Carter has prior felony convictions out of the State of Florida for: (1) possession of cocaine

 (2013); (2) driving with a revoked license (habitual) (2013); (3) driving with a revoked license

 (habitual) (2013); and (4) grand theft (2000). Carter also has multiple bond violations, probation

 revocations, and misdemeanor battery convictions.



                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                               By:     /s/Michael D. Porter_______
                                                       Michael D. Porter
                                                       Assistant United States Attorney
                                                       Florida Bar# 0031149
                                                       101 South U.S. Highway 1
                                                       Suite 3100
                                                       Fort Pierce, Florida 34950
                                                       Telephone: (772) 293-0950
                                                       Email:michael.porter2@usdoj.gov




                                                  2
Case 2:20-cr-14012-RLR Document 9 Entered on FLSD Docket 03/15/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 15, 2020, a copy of the foregoing was filed electronically.

 Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

 indicated on the electronic filing receipt. All other parties will be served by either regular U.S.

 mail or inter-office delivery.


                                                       /s/Michael D. Porter______
                                                       Michael D. Porter
                                                       Assistant United States Attorney




                                                   3
